Order unanimously reversed, without costs, and matter remitted to Supreme Court, Erie County, for further proceedings in accordance with memorandum: The application to increase support payments for the children upon alleged change of circumstances, based upon conflicting affidavits, requires a hearing as requested by both parties. It is incumbent upon plaintiff to show a substantial change of circumstances not within the contemplation of the parties at the time of the entry of the decree (see Paget v. Paget, 36 A D 2d 813). (Appeal from order of Erie Special Term in application to modify judgment of divorce.) Present—Marsh, P. J., Cardamone, Simons, Goldman and Del Vecchio, JJ.